--------------------------------------------------------------------------------

Exhibit 10.1

China Green Energy Industries, Inc.
INDEPENDENT DIRECTOR’S CONTRACT

THIS AGREEMENT (this “Agreement”) is made as of the 6th day of January, 2011 and
is by and between China Green Energy Industries, Inc., a Nevada corporation
(hereinafter referred to as the “Company”) and Jinrong Shen (hereinafter
referred to as the “Director”).

BACKGROUND

The Board of Directors of the Company desires to appoint the Director to fill an
existing vacancy and to have the Director perform the duties of an independent
director and the Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.

AGREEMENT

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

1.

DUTIES. The Company requires that the Director be available to perform the
duties of an independent director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance and board
committee charters, each as amended or modified from time to time, and by
applicable law, including the Nevada General Corporation Law. The Director
agrees to devote as much time as is necessary to perform completely the duties
as the Director of the Company, including duties as a member of the Audit
Committee and such other committees as the Director may hereafter be appointed
to. The Director will perform such duties described herein in accordance with
the general fiduciary duty of directors arising under the Nevada General
Corporation Law and Chapter 78 of the Nevada Revised Statutes.

2.

TERM. The term of this Agreement shall commence as of the date of the Director’s
appointment by the board of directors of the Company (in the event the Director
is appointed to fill a vacancy) or the date of the Director’s election by the
stockholders of the Company and shall continue until the Director’s removal or
resignation.

3.

COMPENSATION. The Company will pay the Director a director’s fee of $10,000 per
annum payable in equal monthly installments. This fee represents a retainer for
services rendered as a member of the Company’s Board of Directors, and is in
addition to any fees to which the Director may be entitled under guidelines and
rules established by the Company from time to time for compensating non-employee
directors for serving on, and attending meetings of, committees of its Board of
Directors and the board of directors of its subsidiaries.

--------------------------------------------------------------------------------

4.

EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.

5.

CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

6.

TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the stockholder(s) of the Company from removing the
Director with immediate effect at any time for any reason.

7.

INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

8.

EFFECT OF WAIVER. The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

9.

NOTICE. Any and all notices referred to herein shall be sufficient if furnished
in writing at the addresses specified on the signature page hereto or, if to the
Company, to the Company’s address as specified in filings made by the Company
with the U.S. Securities and Exchange Commission and if by fax to
86-519-86233073.

10.

GOVERNING LAW. This Agreement shall be interpreted in accordance with, and the
rights of the parties hereto shall be determined by, the laws of the State of
Nevada without reference to that state’s conflicts of laws principles.

11.

ASSIGNMENT. The rights and benefits of the Company under this Agreement shall be
transferable, and all the covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by or against, its successors and assigns. The
duties and obligations of the Director under this Agreement are personal and
therefore the Director may not assign any right or duty under this Agreement
without the prior written consent of the Company.

2

--------------------------------------------------------------------------------

12.

MISCELLANEOUS. If any provision of this Agreement shall be declared invalid or
illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein.

13.

ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

14.

COUNTERPARTS. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

15.

ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets forth
the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director’s
Contract to be duly executed and signed as of the day and year first above
written.

CHINA GREEN ENERGY INDUSTRIES, INC.     BY: /s/ Jianliang Shi Name: Jianliang
Shi Title: Chairman of Board         INDEPENDENT DIRECTOR     BY: /s/ Jinrong
Shen Name: Jinrong Shen

 

[Signature Page to China Green Energy’s Independent Director’s Contract]

--------------------------------------------------------------------------------

EXHIBIT A

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of the 6th day of
January 2011 is made by and between China Green Energy Industries, Inc., a
Nevada corporation (the “Company”), and Jinrong Shen, an independent director of
the Company (the “Indemnitee”).

RECITALS

A.

The Company and the Indemnitee recognize that the present state of the law is
too uncertain to provide the Company’s officers and directors with adequate and
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company;

B.

The Company and the Indemnitee are aware of the substantial growth in the number
of lawsuits filed against corporate officers and directors in connection with
their activities in such capacities and by reason of their status as such;

C.

The Company and the Indemnitee recognize that the cost of defending against such
lawsuits, whether or not meritorious, is typically beyond the financial
resources of most officers and directors of the Company;

D.

The Company and the Indemnitee recognize that the legal risks and potential
liabilities, and the threat thereof, associated with proceedings filed against
the officers and directors of the Company bear no reasonable relationship to the
amount of compensation received by the Company’s officers and directors;

E.

The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company as of
the date hereof is inadequate, unreasonably expensive or both. The Company
believes, therefore, that the interest of the Company and its current and future
stockholders would be best served by a combination of (i) such insurance as the
Company may obtain pursuant to the Company’s obligations hereunder and (ii) a
contract with its officers and directors, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Company;

F.

Section 78.7502 of the Nevada Revised Statutes empowers Nevada corporations to
indemnify their officers and directors and further states that the
indemnification provided by Section 78.7502 shall not be deemed exclusive of any
other rights to which those seeking indemnification may be entitled under the
articles of incorporation or any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors;

--------------------------------------------------------------------------------

G.

The Company’s Articles of Incorporation and Bylaws authorize the indemnification
of the officers and directors of the Company in excess of that expressly
permitted by Section 78.7502;

H.

The Board of Directors of the Company has concluded that, to retain and attract
talented and experienced individuals to serve as officers and directors of the
Company and to encourage such individuals to take the business risks necessary
for the success of the Company, it is necessary for the Company to contractually
indemnify its officers and directors, and to assume for itself liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company, and has further
concluded that the failure to provide such contractual indemnification could
result in great harm to the Company and its stockholders;

I.

The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company, free from undue concern for the
risks and potential liabilities associated with such services to the Company;
and

J.

The Indemnitee is willing to serve, or continue to serve, the Company, provided,
and on the expressed condition, that the Indemnitee is furnished with the
indemnification provided for herein.

AGREEMENT

NOW, THEREFORE, the Company and Indemnitee agree as follows:

1.

DEFINITIONS.

(a)

“EXPENSES” means, for the purposes of this Agreement, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, any fees
and disbursements of Indemnitee’s counsel, accountants and other experts and
other out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, preparation, defense or appeal of a
Proceeding; provided, however, that Expenses shall not include judgments, fines,
penalties or amounts paid in settlement of a Proceeding.

(b)

“PROCEEDING” means, for the purposes of this Agreement, any threatened, pending
or completed action or proceeding, whether civil, criminal, administrative or
investigative (including an action brought by or in the right of the Company) in
which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by Indemnitee or of any inaction on his
or her part while acting as such director or officer or by reason of the fact
that he or she is or was serving at the request of the Company as a director,
officer, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, or was a director or
officer of the foreign or domestic corporation which was a predecessor
corporation to the Company or of another enterprise at the request of such
predecessor corporation, whether or not he or she is serving in such capacity at
the time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.

--------------------------------------------------------------------------------

2.

AGREEMENT TO SERVE.

Indemnitee agrees to serve or continue to serve as a director or officer of the
Company to the best of his or her abilities at the will of the Company or under
separate contract, if such contract exists, for so long as Indemnitee is duly
elected or appointed and qualified or until such time as the Indemnitee tenders
his or her resignation in writing. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.

3.

INDEMNIFICATION.

(a)

THIRD PARTY PROCEEDINGS. The Company shall indemnify Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement (if the
settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, with respect
to any criminal Proceeding, had no reasonable cause to believe that Indemnitee's
conduct was unlawful.

(b)

PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. To the fullest extent permitted
by law, the Company shall indemnify Indemnitee against Expenses and amounts paid
in settlement, actually and reasonably incurred by Indemnitee in connection with
a Proceeding by or in the right of the Company to procure a judgment in its
favor if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the best interests of the Company and its stockholders.
Notwithstanding the foregoing, no indemnification shall be made in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged
liable to the Company in the performance of Indemnitee’s duty to the Company and
its stockholders unless and only to the extent that the court in which such
action or Proceeding is or was pending shall determine upon application that, in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for Expenses and then only to the extent that the court
shall determine.

(c)

SCOPE. Notwithstanding any other provision of this Agreement but subject to
Section 14(b), the Company shall indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by other provisions of this Agreement, the Company’s Articles of
Incorporation, the Company’s Bylaws or by statute.

--------------------------------------------------------------------------------

4.

LIMITATIONS ON INDEMNIFICATION.

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:

(a)

EXCLUDED ACTS. To indemnify Indemnitee for any acts or omissions or transactions
from which a director may not be relieved of liability under applicable law;

(b)

EXCLUDED INDEMNIFICATION PAYMENTS. To indemnify or advance Expenses in violation
of any prohibition or limitation on indemnification under the statutes,
regulations or rules promulgated by any state or federal regulatory agency
having jurisdiction over the Company.

(c)

CLAIMS INITIATED BY INDEMNITEE. To indemnify or advance Expenses to Indemnitee
with respect to Proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 78.7502 of the
Nevada Revised Statutes, but such indemnification or advancement of Expenses may
be provided by the Company in specific cases if the Board of Directors has
approved the initiation or bringing of such suit;

(d)

LACK OF GOOD FAITH. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such Proceeding was
not made in good faith or was frivolous;

(e)

INSURED CLAIMS. To indemnify Indemnitee for Expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) which have been paid directly to
or on behalf of Indemnitee by an insurance carrier under a policy of directors’
and officers’ liability insurance maintained by the Company or any other policy
of insurance maintained by the Company or Indemnitee; or

(f)

CLAIMS UNDER SECTION 16(b). To indemnify Indemnitee for Expenses and the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.

5.

DETERMINATION OF RIGHT TO INDEMNIFICATION.

Upon receipt of a written claim addressed to the Board of Directors for
indemnification pursuant to Section 3, the Company shall determine by any of the
methods set forth in Section 78.751 of the Nevada Revised Statutes whether
Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify Indemnitee. If a claim under
Section 3 is not paid in full by the Company within ninety (90) days after such
written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, unless such action is dismissed by the court as frivolous or brought
in bad faith, the Indemnitee shall be entitled to be paid also the expense of
prosecuting such claim. The court in which such action is brought shall
determine whether Indemnitee or the Company shall have the burden of proof
concerning whether Indemnitee has or has not met the applicable standard of
conduct.

--------------------------------------------------------------------------------

6.

ADVANCEMENT AND REPAYMENT OF EXPENSES.

Subject to Section 4 hereof, the Expenses incurred by Indemnitee in defending
and investigating any Proceeding shall be paid by the Company in advance of the
final disposition of such Proceeding within 30 days after receiving from
Indemnitee the copies of invoices presented to Indemnitee for such Expenses, if
Indemnitee shall provide an undertaking to the Company to repay such amount to
the extent it is ultimately determined that Indemnitee is not entitled to
indemnification. In determining whether or not to make an advance hereunder, the
ability of Indemnitee to repay shall not be a factor. Notwithstanding the
foregoing, in a proceeding brought by the Company directly, in its own right (as
distinguished from an action bought derivatively or by any receiver or trustee),
the Company shall not be required to make the advances called for hereby if the
Board of Directors determines, in its sole discretion, that it does not appear
that Indemnitee has met the standards of conduct which make it permissible under
applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Company and its stockholders.

7.

PARTIAL INDEMNIFICATION.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification or advancement by the Company of some or a portion of any
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, penalties, and amounts paid in settlement) incurred by him in
the investigation, defense, settlement or appeal of a Proceeding, but is not
entitled to indemnification or advancement of the total amount thereof, the
Company shall nevertheless indemnify or pay advancements to the Indemnitee for
the portion of such Expenses or liabilities to which the Indemnitee is entitled.

8.

NOTICE TO COMPANY BY INDEMNITEE.

Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof;
provided, however, that any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of her rights hereunder. The written
notification to the Company shall be addressed to the Board of Directors and
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding and be accompanied by copies of any documents filed
with the court in which the Proceeding is pending. In addition, Indemnitee shall
give the Company such information and cooperation as it may reasonably require
and as shall be within Indemnitee’s power.

--------------------------------------------------------------------------------

9.

MAINTENANCE OF LIABILITY INSURANCE.

(a)

Subject to Section 4 hereof, the Company hereby agrees that so long as
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding,
the Company, subject to Section 9(b), shall use reasonable commercial efforts to
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) which provides Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’
directors, if Indemnitee is a director; or of the Company’s officers, if
Indemnitee is not a director of the Company but is an officer.

(b)

Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

(c)

If, at the time of the receipt of a notice of a claim pursuant to Section 8
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

10.

DEFENSE OF CLAIM.

In the event that the Company shall be obligated under Section 6 hereof to pay
the Expenses of any Proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee, which approval shall not be unreasonably withheld, upon
the delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, or (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of such defense or (C) the Company shall not, in fact,
have employed counsel to assume the defense of such Proceeding, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company.

--------------------------------------------------------------------------------

11.

ATTORNEYS' FEES.

In the event that Indemnitee or the Company institutes an action to enforce or
interpret any terms of this Agreement, the Company shall reimburse Indemnitee
for all of the Indemnitee’s reasonable fees and expenses in bringing and
pursuing such action or defense, unless as part of such action or defense, a
court of competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action or defense were not made in good faith or
were frivolous.

12.

CONTINUATION OF OBLIGATIONS.

All agreements and obligations of the Company contained herein shall continue
during the period the Indemnitee is a director or officer of the Company, or is
or was serving at the request of the Company as a director, officer, fiduciary,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, and shall continue thereafter so long as the Indemnitee shall
be subject to any possible proceeding by reason of the fact that Indemnitee
served in any capacity referred to herein.

13.

SUCCESSORS AND ASSIGNS.

This Agreement establishes contract rights that shall be binding upon, and shall
inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto.

14.

NON-EXCLUSIVITY.

(a)

The provisions for indemnification and advancement of expenses set forth in this
Agreement shall not be deemed to be exclusive of any other rights that the
Indemnitee may have under any provision of law, the Company’s Articles of
Incorporation or Bylaws, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, both as to action in the Indemnitee’s
official capacity and action in another capacity while occupying the
Indemnitee’s position as a director or officer of the Company.

(b)

In the event of any changes, after the date of this Agreement, in any applicable
law, statute, or rule which expand the right of a Nevada corporation to
indemnify its officers and directors, the Indemnitee's rights and the Company’s
obligations under this Agreement shall be expanded to the full extent permitted
by such changes. In the event of any changes in any applicable law, statute or
rule, which narrow the right of a Nevada corporation to indemnify a director or
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

15.

EFFECTIVENESS OF AGREEMENT.

To the extent that the indemnification permitted under the terms of certain
provisions of this Agreement exceeds the scope of the indemnification provided
for in the Nevada Revised Statutes, such provisions shall not be effective
unless and until the Company’s Articles of Incorporation authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page and may
apply to acts of omissions of Indemnitee which occurred prior to such date if
Indemnitee was an officer, director, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time such act or omission occurred.

--------------------------------------------------------------------------------

16.

SEVERABILITY.

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 16. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

17.

GOVERNING LAW.

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Nevada, without reference to its conflict of law principals. To the
extent permitted by applicable law, the parties hereby waive any provisions of
law which render any provision of this Agreement unenforceable in any respect.

18.

NOTICE.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

19.

MUTUAL ACKNOWLEDGMENT.

Both the Company and Indemnitee acknowledge that in certain instances, federal
law or applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the appropriate state or federal regulatory agency to
submit for approval any request for indemnification, and has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

--------------------------------------------------------------------------------

20.

COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.

21.

AMENDMENT AND TERMINATION.

No amendment, modification, termination or cancellation of this Agreement shall
be effective unless in writing signed by both parties hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

COMPANY:

INDEMNITEE:

 

 

 

 

China Green Energy Industries, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jianliang Shi               

 

 

Name:

Jianliang Shi

By:

/s/ Jinrong Shen                    

Title:

Chairman of Board

Name:

Jinrong Shen

 

 

 

 

 

 

 

 

Address:

Jiangsu Wujin Lijia Industrial Park

 

 

 

Lijia Town, Wujin District,

Address:



 

Changzhou City

 

 

 

Jiangsu Province 213176

 

 

 

People’s Republic of China

 

 


--------------------------------------------------------------------------------